BRITT, Judge.
The case against defendant Hughes was properly submitted on the principle of aiding and abetting. The court instructed the jury, in effect, that they would first determine if defendant Shores was guilty of either of the offenses submitted, and, *326if so, they would then determine if defendant Hughes was guilty as an aider and abettor. That being true, both defendants argue the same basic questions.
Defendants’ assignment of error that the court erred in denying their motions for nonsuit as to all charges are clearly without merit and are overruled. Likewise, we find no merit in the assignment that the cases should not have been submitted on second-degree murder. Murder in the second degree is the unlawful killing of a human being with malice but without premeditation and deliberation. 4 Strong, N. C. Index 2d, Homicide § 5. Considering the evidence in the light most favorable to the State, as we are bound to do, we hold that it was sufficient to support a verdict of murder in the second degree.
Defendants’ strongest assignments of error relate to the court’s instructions to the jury. Among these, they contend that the court, on at least one occasion when it referred to the question of whether defendant Shores was the aggressor and whether he used excessive force, committed prejudicial error when it did not go further and instruct on the principle of abandoning the fight. We find no merit in the assignments.
While agreeing that the question of abandoning the fight or “quitting the combat” was vital to defendants in this case, when the jury charge is considered as a whole, and the challenged instruction is considered contextually, we think defendants were given a fair charge. Defendant Hughes specifically requested that the court read from the opinion in State v. Correll, 228 N.C. 28, 44 S.E. 2d 334 (1947). The court did so and gave other instructions on the principle of abandoning the fight. On two occasions after giving the instruction complained of— which came near the end of the charge — the court repeated defendants’ contention that defendant Shores did not cause the altercation, but, if he did, he had abandoned the fight before shooting Martin. If the jury charge taken as a whole presents the law fairly and clearly, the fact that some statements, standing alone, might be considered erroneous will afford no ground for reversal. State v. Lee, 277 N.C. 205, 176 S.E. 2d 765 (1970).
Defendants assign as error portions of the charge instructing the jury that defendants had the burden of proving provocation and self-defense, and rely on Mullaney v. Wilbur, 421 U.S. 684, 44 L.Ed. 2d 508, 95 S.Ct. 1881 (filed 9 June 1975). Questions raised by this assignment were answered by our *327State Supreme Court in State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575, (filed 17 December 1975). While conceding that Mullaney invalidates instructions similar to those challenged by this assignment, the court in Hankerson ruled that Mullaney will not be given retroactive effect in North Carolina and will apply only to trials conducted on or after 9 June 1975. The instant case was tried in March of 1975.
We have considered the other assignments of error brought forward and argued in defendants’ briefs but find that they too are without merit.
We hold that defendants received a fair trial, free from prejudicial error.
No error.
Chief Judge Brock and Judge Morris concur.